Citation Nr: 1223034	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of frostbite to the bilateral hands.  

2.  Entitlement to service connection for the residuals of frostbite to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

In January 2011, the Veteran presented testimony at a personal hearing conducted at the Wichita RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims file.  

In March 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The August 2006 decision, which denied reopening a claim for entitlement to service connection for the residuals of frostbite to the bilateral hands, is final.  The Veteran was notified of that decision, but hr did not appeal.  

2.  The evidence received since the August 2006 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for the residuals of frostbite to the hands.  

3.  The Veteran does not currently have any residuals of a cold weather injury or frostbite to the left lower extremity.  


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied reopening the claim for service connection for the residuals of frostbite to the bilateral hands is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  The evidence received after the August 2006 RO decision is not new and material, and the claim for service connection for the residuals of frostbite to the bilateral hands is denied.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156 (2011).

3.  Residuals of frostbite to the left lower extremity were not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, proper notice was provided to the Veteran in an August 2011 letter for the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of frostbite to the bilateral hands.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that the last final denial of his claim was in August 2006 and that it was denied because there was no evidence of any residuals of frostbite to the hands.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claim and that such evidence could not be repetitive or cumulative of the evidence on record when his claim was previously denied. 

Proper notice was also provided to the Veteran in connection with his for service connection for the residuals of frostbite to the left lower extremity in February 2008 and August 2011 letters.  Specifically, in the letters, the Veteran was provided with the criteria necessary to establish service connection.  

In addition, these aforementioned letters advised the Veteran of the division of responsibilities in obtaining the necessary evidence and explained how disability evaluations and effective dates are assigned, including the type of evidence which impacts those determinations.  

The above claims were last readjudicated in an April 2012 supplemental statement of the case was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist the Veteran with regard to the claims.  All available service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA also requested the Veteran's service personnel records.  In May 2005, the National Personnel Records Center sent VA two records and relayed that the Veteran's service personnel records were fire-related.  This is the customary response for records that were destroyed in an accidental fire at a storage facility in 1973.  The Veteran has submitted his copies of his service personnel records.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board observes that, although new and material evidence has not been submitted with regard to the claim for entitlement to service connection for the residuals of frostbite to the bilateral hands, the Veteran underwent VA examinations in February 2010 and November 2011, which addressed this claim.  However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Further, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Accordingly, the Board does not need to address the adequacy of these examinations as there was no duty on the part of VA to afford the Veteran a VA examination with regard to this claim.  Woehlaert, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence). 

In addition, the Veteran was afforded a VA examination in August 2011 in connection with his claim for service connection for the residuals of frostbite to the left lower extremity.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the VA medical records contained in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  


I.  Residuals of Frostbite to the Bilateral Hands

The Board notes that RO previously considered and denied the Veteran's claims for service connection for residuals of frostbite to the bilateral hands in January 1946 and September 2002 rating decisions because there was no current evidence of any residuals.  Most recently, in August 2006, the RO issued another rating decision denying the Veteran's application to reopen the claim because there was still no current evidence of any current residuals.  The Veteran was notified of the August 2006 rating decision of his appellate rights.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final August 2006 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision is new, but not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the August 2006 rating decision relevant to the claim includes the Veteran's statements and testimony, VA treatment records, and February 2010 and November 2011 VA examinations.  As noted above, the Veteran's claim was previously denied because there was no evidence of any current residuals of frostbite on the bilateral hands.  

The Veteran testified that he has hand numbness.  Board Hearing Tr. at 6.  The Board observes that this information is duplicative of information previously of record in that the Veteran had previously contended that he has residuals from frostbite to his bilateral hands.  With respect to the Veteran's testimony that he has hand numbness as a result of frostbite during service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
Turning to the VA treatment records, the Board finds that these records are new, but that they are not material.  There is no evidence of any hand complaints or disability in these records.  As such, they are not material because they do not indicate that the Veteran has any residuals of frostbite to his hands.  Consequently, the VA treatment records do not constitute new and material evidence.

With regard to the February 2010 and November 2011 VA examinations, the Board also notes there were no findings of any current residuals of frostbite to the bilateral hands.  The examinations were performed by the same examiner.  The Veteran's complaints of hand numbness and tingling, which he related to frostbite during service, were evaluated.  X-rays of the hands reflected changes compatible with arthritis.  However, following physical examination and evaluation, the examiner opined that it was less likely as not that the Veteran's current hand problems were related to residuals from cold weather injuries during service.  The examiner observed that there were no radiological findings supporting cold injury to the hands and commented that the current abnormal radiological findings are most likely related to the aging process.  As such, the February 2010 and November 2011 VA examination reports do not indicate that the Veteran has any residuals of frostbite to his hands.  Instead, the reports actually weigh against his claim, and thus, do not raise a reasonable possibility of substantiating the claim.  Therefore, the February 2010 and November 2011 VA examination reports do not constitute new and material evidence.

In summary, the Board concludes that the evidence received since the August 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no competent evidence of any current residuals of frostbite to the hands.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for the residuals of frostbite to the hands.


II.  Residuals of Frostbite to the Left Lower Extremity

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of frostbite to the left lower extremity.  His November 1945 discharge examination report from November 1945 does note that he had frozen back and fingers from frostbite in 1944.  However, there was no mention of any cold injuries to the left lower extremity, and skin and neurological examinations revealed no residuals of any cold exposure.  

Nevertheless, in statements and testimony, the Veteran has relayed that he was a ball turret gunner and that his heated suit was cut from shrapnel during a mission exposing his left side and feet, among other parts, to subzero temperatures.  Board Hearing Tr. 3, 4.  His service personnel records do verify that he served as a ball turret gunner and flew more than 30 operational missions.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Board finds that the Veteran's report of his heated suit being compromised during a combat mission and exposing parts of his body, including his left side and feet to subzero temperatures, is consistent with his service as a ball turret gunner.  Indeed, his discharge examination report does show exposure to cold temperatures to at least his back and fingers.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, No. 2011-7085, 2012 WL 2149395, at *9 (Fed. Cir. June 14, 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service, but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at *10.  

Nevertheless, the Board finds that the evidence of record weighs against a finding that the Veteran had any chronic residuals of a cold weather injury that persisted since active duty.  

VA treatment records indicate that the Veteran was seen on multiple occasions for foot care between September 2004 and June 2008.  At each appointment, it was noted that his feet were warm, that his pulses were readily palpable, and that there was no redness, open wounds, blisters, or abrasions.  He also had a sense of fine touch and point sensation.  During a June 2009 VA podiatry appointment, it was also noted that the Veteran's sensation was intact and that his pulses palpable.  There were no lesions, edema, or erythema.  The assessment at that time included dystrophic nails, distal clavus, and hammer digits.  

The Veteran was afforded a VA cold injury protocol examination in August 2011.  The examiner reviewed the claims file and noted the relevant history.  The Veteran reported that his left foot was exposed to cold temperatures in the incident involving his heating suit being compromised.  He stated that he now has mild cold sensitivity, swelling of the right foot and left leg, decreased or loss sensation of the left and right feet, and dystrophic nails on both feet.  A physical examination of the lower extremities revealed normal reflexes, and sensory testing was normal except for decreased vibration sense bilaterally.  His muscle strength was 5/5, and his pulses were normal.  Each foot had minimally red tinged areas, but the examiner commented that the skin color was consistent with early age-related venous stasis to the lower extremities.  There was thickening of the nails, and mild edema was present in the lower legs bilaterally.  The Veteran also had hallux valgus/bunion with hammer digits bilaterally.  An x-ray of the left foot revealed advanced hallux valgus, and an x-ray of the right foot revealed flexion or hammertoe deformities.  The examiner concluded that there was no evidence of cold weather injury to the left or right lower extremities.  

The August 2011 VA examiner opined that the current bilateral foot conditions were not caused by or a result of military service or cold exposure.  It was noted that the Veteran had significant hallux valgus/bunion with hammer digits on the left foot and mild hallux valgus/bunion with hammer digits on the right foot.  The examiner explained that hallux valgus/bunion with hammer digits carries a significant genetic/developmental correlation and is not something that is related to cold exposure.  The examiner also pointed out that findings were demonstrated bilaterally, while the Veteran only reported cold exposure to the left lower extremity.  According to the examiner, there were age-related changes to the lower extremities, including signs of venous stasis and radiographic evidenced degenerative changes.  There were also signs of early peripheral neuropathy in the feet related to advanced age-related diabetes mellitus type II.  The examiner commented that none of the above findings were demonstrated during service or within one year after service.  Moreover, there were no objective findings of cold injury/frostbite residuals to the feet, and the military exit examination documented a history of frozen back and fingers, but no foot complaints.  Rather, his feet were found to be normal upon examination.  According to the examiner, there was no indication of cold injury at the time of separation or currently.  

Essentially, the VA examiner opined that the Veteran does not currently have any residuals of a cold weather injury or frostbite to the left lower extremity.  None of the other medical evidence of record is in conflict with this opinion.  The findings and opinion of the examiner are probative evidence that the Veteran does not have any chronic residuals of a cold weather injury that persisted since active duty, as they reflect that he does not currently have any residuals of a cold weather injury or frostbite to the left lower extremity.  

The Board assigns high probative value to the findings and opinion of the August 2011 VA examiner.  The examiner reviewed and discussed the relevant evidence in this case and provided a complete rationale for the opinions stated.  

The Board notes that, while there may be some missing service personnel records, the Board has accepted the Veteran's statements regarding his exposure to cold temperatures in service.  Instead, the claim is being denied because the Veteran does not currently have any cold weather injury or frostbite residuals affecting the left lower extremity, and any additional service records from the 1940's would not show current residuals.  

In light of the evidence described above, the Board finds that service connection is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The evidence of record shows that the Veteran does not have any chronic residual of a cold weather injury or frostbite to the left lower extremity.  As such, the claim must be denied.  


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of frostbite to the bilateral hands is denied.

Service connection for the residuals of frostbite to the left lower extremity is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


